Per Curiam.
Section 1027 of the Greater New York Charter requires that no tax lien shall be sold in the city of New York unless notice of such sale shall have been advertised. While the old tax lien was properly advertised, the new tax lien, alleged to have been created on April 24, 1933, by the apportionment, was never advertised. There being no publication, the lien is invalid and the sale thereof to the plaintiff is void. Failure to comply substantially with all statutory requirements invalidates a tax lien.
Judgment reversed, with thirty dollars costs, and judgment directed for the plaintiff for the relief demanded in the complaint, with interest and costs.
. All concur. Present ■— Levy, Callahan and Frankenthaler, JJ.